Opinion
FILES, P. J.
This is an appeal by a mother from judgments making her two sons, aged 14 and 10, dependents of the juvenile court under Welfare and Institutions Code section 600, and placing them in the custody of the Department of Public Social Services (DPSS) for suitable placement. The single issue requiring discussion is the admissibility of the testimony of a clinical psychologist who had examined appellant during the pendency of the proceedings.
Appellant also argues that the evidence is insufficient to support the judgment. Our examination of the record satisfies us that the evidence is sufficient, and no purpose would be served in detailing it in this opinion.
The record shows that, over a period of years, appellant had suffered from mental problems, for which she had been a hospital patient on at least three occasions. In April 1971 she had signed a voluntary placement order permitting the DPSS to place the minors in a foster home. In November 1974 appellant notified DPSS that she desired to regain physical custody. At that time neither of the respective fathers was involved in looking after the minors. DPSS thereupon initiated this proceeding under Welfare and Institutions Code section 600 to bring the minors under the control of the juvenile court.
On December 10, 1974, a hearing upon the DPSS petition was held before a referee of the juvenile court, who made a finding that the minors were persons described in section 600. Five witnesses, including appellant and the older boy, testified, but no physician or psychologist was called as a witness.
At the disposition hearing on March 5, 1975, the juvenile court judge determined that the welfare of the minors required that custody be taken *13from the parents, and ordered that the minors be placed in the care of DPSS for suitable placement
On March 10 appellant applied for a rehearing, and in a written statement of reasons, asserted, among other things, “A review of the transcript of this case reveals no evidence whatsoever of mental illness on the part of the mother.”
In April, Mrs. Tetley, placement worker for DPSS, referred appellant to Charles H. Cramer, Ph.D., a clinical psychologist, for psychological evaluation of appellant and the two minors. Mrs. Tetley discussed this with appellant and explained to her that the purpose of the referral was to enable DPSS to make a decision as to whether it would recommend that the children be placed or returned to the appellant’s custody. Mrs. Tetley told appellant that in order to determine when it was right for the boys to come home, this evaluation was necessary.1
On April 22 Dr. Cramer first saw appellant. Under date of May 13, 1975, he wrote a letter to DPSS stating that upon the basis of his psychological evaluation of appellant and the two boys, he recommended that the boys not be placed in appellant’s home, but that there should be “ongoing weekly psychotherapy” for appellant and the boys on a family basis, and that appellant be permitted to visit the boys twice a month.
Following the April 22 meeting appellant continued to see one of the psychologists in Dr. Cramer’s clinic “on a weekly basis.”
The order granting rehearing was signed April 24 and the rehearing took place before the juvenile court judge on June 9. At that time *14appellant’s counsel objected to any testimony by Dr. Cramer concerning his evaluation upon the ground that it was privileged.2
The court first received the testimony of Mrs. Tetley and Dr. Cramer (summarized above) as to the circumstances under which the reference was made, following which the court heard argument and sustained the objection.
The county counsel then reopened the examination of Dr. Cramer to elicit his testimony that appellant’s mental condition was “dangerous to the two sons.” He explained he felt there was a very slight chance of her harming the minors physically, but the danger he referred to was emotional and psychological.
The court permitted Dr. Cramer to testify to his diagnosis under the exception contained in Evidence Code section 1024.3 Dr. Cramer’s letter to DPSS, dated May 13, 1975, was also received as an exhibit. Since we have concluded that, for other reasons, the privilege did not forbid disclosure to the juvenile court, it is unnecessary for us to decide whether the “danger” described by Dr. Cramer is the kind which would make his testimony admissible under section 1024.
Before discussing the applicability of section 1012 we make two preliminary comments.
*15First, since appellant visited Dr. Cramer for diagnosis and treatment for her own benefit as well as for a report to DPSS, she was unquestionably a patient as defined in Evidence Code section 1011.
Second, Dr. Cramer was not appointed by order of the court, and we therefore need not consider the applicability of Evidence Code section 1017. That section, however, is of interest in that it reflects a policy setting apart examinations made for the information of a court.
The definition of “confidential communication” in section 1012 includes information disclosed to “those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the psychotherapist is consulted ....”
The necessary implication is that an examination may be made in confidence for á particular purpose, and that a communication made for the accomplishment of that purpose neither breaches the confidence nor destroys the privilege. The examination of appellant was of that kind.
The record shows without conflict that appellant understood that she was to be examined by Dr. Cramer to provide a diagnosis or evaluation which would be considered in determining whether she would be given custody of the minors. She knew that the juvenile court judge was the one who would make that decision. Her voluntary participation can only be interpreted as reflecting her consent that Dr. Cramer’s evaluation be communicated both to DPSS and to the court for that purpose. Thus, while the information remained confidential as between appellant and the world generally, the transmission of the information to the juvenile court judge was proper in order to accomplish her purpose.
The record does not affirmatively show that her attorney was informed in advance of the referral to Dr. Cramer, or that her attorney advised her concerning it. Nevertheless, the record as a whole supports the inference that she was adequately advised. Her counsel made no contention to the contrary in the juvenile court. Counsel’s objection was not that appellant was referred to Dr. Cramer for evaluation and report to DPSS, it was that the result should not be received in evidence by the court.
The specific objection which counsel made to Dr. Cramer’s testimony in the juvenile court was on three grounds:
*16First: counsel argued that the testimony was irrelevant because the examination on April 22, 1975, would not be relevant to appellant’s condition when the petition was filed on November 20, 1974. Manifestly, in a disposition hearing, the juvenile' court is interested in the present condition of the parent. The relevancy objection has not been pressed upon this appeal.
Second: counsel argued that the examination was confidential and that appellant’s consent to a report to DPSS did not take the case out of the privilege. This argument ignores reality. We cannot impute to appellant and her attorney a belief that information given to DPSS as a basis for a recommendation would not be made known to the court by DPSS in support of the recommendation.
Third: counsel argued that “as a matter of basic due process” the evidence should be excluded because in this situation the parent faces a “Hobson’s choice:” she must accede to the DPSS request for an examination or be faulted for failure to cooperate.
The coercion which counsel decries comes from appellant’s unfortunate history and not from any improper pressure by authorities. Upon the basis of her longstanding problems, her demonstrated inability to care for her children during the previous three years and other information, DPSS had found it necessary to commence this proceeding. After hearing the testimony of appellant, her son, and others, a referee had decided that the minors’ welfare required that they remain with someone else. When she applied to the juvenile court judge for a rehearing, it was most appropriate that DPSS ask for a professional evaluation to aid the court in its decision. Appellant’s willingness can only be interpreted as reasonable and intelligent cooperation with DPSS and the juvenile court, whose function was to protect the minors. The procedure followed was consistent with due process.
The judgments are affirmed.
Kingsley, J., concurred.

 Mrs. Tetley's testimony includes the following:
“Q. Now, at the direction of yourself and the Department of Public Social Services, was any effort made to work out a plan for the return of the minors to the mother, Mrs. D.? A. Yes, it was my recommendation that a psychiatric evaluation be secured of both the mother and the minors' in preparation for the possible return home, eventually of the boys. Q. Was this part of the general plan you had to possibly reunite the boys with the mother? A. Yes.....THE COURT: .... And the purpose of this referral was to enable the Department of Public Social Services to make a decision as to whether it would recommend that the children be placed or returned to the mother's custody; is that correct? THE WITNESS: Yes, yes. THE COURT: Did you discuss this with Mrs. D.? THE WITNESS: Yes."


 Evidence Code, section 1012: “As used in this article, ‘confidential communication between patient and psychotherapist’ means information, including information obtained by an examination of the patient, transmitted between a patient and his psychotherapist in the course of that relationship and in confidence by a means which, so far as the patient is aware, discloses the information to no third persons other than those who are present to further the interest of the patient in the consultation, or those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the psychotherapist is consulted, and includes a diagnosis made and the advice given by the psychotherapist in the course of that relationship.”
Evidence Code section 1014: “Subject to Section 912 and except as otherwise provided in this article, the patient, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between patient and psychotherapist____”


 Evidence Code section 1024: “There is no privilege under this article if the psychotherapist has reasonable cause to believe that the patient is in such mental or emotional condition as to be dangerous to himself or to the person or property of another and that disclosure of the communication is necessary to prevent the threatened danger."’